DETAILED ACTION
Prosecution History
	Claims 1-20 were filed.
	Claims 1-2, 4, 13 and 19 have been amended.
	Claims 1-20 are pending and allowed.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Lipton et al. U.S. Patent No. 9,158,975 (“Lipton”) discloses a system for video monitoring a retail business process includes a video analytics engine to process video obtained by a video camera and generate video primitives regarding the video, A user interface is used to define at least one activity of interest regarding an area being viewed, each activity of interest identifying at least one of a rule or a query regarding the area being viewed. An activity inference engine processes the generated video primitives based on each defined activity of interest to determine if an activity of interest occurred in the video.
Meredith et al. U.S. Patent No. 9,380,425 (“Meredith”) teaches a method comprising obtaining, by a system using a processor, a wireless fingerprint corresponding to a mobile communication device and a subject area in which the mobile communication device is or was positioned. The method also includes obtaining, by the system, an area wireless signal distribution map indicating wireless signal strength values corresponding to multiple wireless transmitters positioned in the subject area, and determining, by the system, based on the wireless fingerprint and the area wireless signal distribution map, a location of the mobile communication device.
BOGOLEA et al. W.O. Pub. No. 2017/201490 (“BOGOLEA”) teaches a method for automatically generating a planogram for a store includes: dispatching a robotic system to autonomously navigate within the store during a mapping routine; accessing a floor map of the floor space generated by the robotic system from map data collected during the mapping routine; identifying a shelving structure within the map of the floor space; defining a first set of waypoints along an aisle facing the shelving structure; dispatching the robotic system to navigate to and to capture optical data at the set of waypoints during an imaging routine; receiving a set of images generated from optical data recorded by the robotic system during the imaging routine; identifying products and positions of products in the set of images; and generating a planogram of the shelving segment based on products and positions of products identified in the set of images.
However, regarding independent claims 1, 13, and 19, the prior art of record fails to teach or suggest the following claimed subject matter:
“estimating positions of one or more walkable paths within the indoor location relative to the multiple layout features identified within the combined aerial image of the environment; and generating an interactive map of the environment within the indoor location that is based on the multiple layout features identified within the combined aerial image of the environment…”
Claims 2-12, 14-18 and 20 depend on allowable claims 1, 13, and 19 respectively, and are therefore allowable due to their dependency on allowable subject matter. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668